|N THE UN|TED STATES D|STR|CT COURT
FOR THE DiSTRlCT OF SOUTH CAROL|NA
SPART/-\NBURG Dl\/lS|ON

Protective Life insurance Company, Case No. 7;17-cv-00628-DCC

Plaintiff,

FlNDlNGS OF FACT AND
CONCLUS|ONS OF LAW

Carrie Thomas, Administratrix on
Behalf of the Estate of Robert Eugene
Gi|ii|and, Deceased,

)

)

)

)

)

)

Deborah LeClaire, an individual, and )
)

>

)

)

Defendants. )
)

 

This is an interpleader action involving competing claims to a $200,000 life
insurance policy issued to Robert Gilliland, who died on July 8, 2016. At the time of his
death, Gilliland had in force the aforementioned life insurance policy underwritten by
P|aintiff, an insurance company organized pursuant to the laws of Tennessee with its
principal place of business in Birmingham, Aiabama. ECF No. 1.

Deborah LeClaire1 was named as the beneficiary to the life insurance policy;
however, Carrie Thomas, administratrix of Gilliland’s estate, contests her right to the
proceeds pursuant to S.C. Code Ann. § 62-2-507. Faced with competing claims to the

policy, Plaintiff initiated this interpleader action, seeking permission to pay the policy

 

l LeClaire was previously Deborah Gilliland. For clarity, she will be referred to
throughout this Order as Deborah LeClaire.

1

proceeds into the Court’s Registry and be discharged The Court granted the l\/lotion and
dismissed Plaintiff from the case. ECF No. 20.

A bench trial was held on January 7, 2019. ECF No. 65. Present at the hearing,
were Thomas and LeClaire and no other witnesses. After receiving testimony, carefully
considering the evidence, weighing the credibility of the witnesses, reviewing the exhibits
and briefs, and studying the applicable law, this Court makes the following Findings of
Fact and Conclusions of l_aw pursuant to Federal Ru|e of Civil Procedure 52. The Court
notes that to the extent any of the following Findings of Fact constitute Conclusions of
Law, they are adopted as such, and to the extent Conclusions of Law constitute Findings
of Fact, they are so adopted.

FlND|NGS OF FACT

LeClaire and Gilliland were married on December 2, 2000. ECF No. 1-2 at 3. On
September 8, 2001, Robert Gilliland applied for a $200,000.00 life insurance policy from
Plaintiff. ECF No. 35-2 at 4-7. The policy provides that if someone other than the insured
person is to be an owner, she must be “named” as an owner in the policy schedule, an
endorsement, or an amendment to application /d. at 20. The application provides a
space for a non-insured to be specifically named as an owner. /d. at 15. lf someone
other than the proposed insured in to be the owner, she is to be further identified by her
social security number and her relationship to the insured. /d.

Also on September 8, 2001, LeClaire signed a “Pre-Authorization Withdrawal
Agreement,” regarding “Policy No. DT-0084888” for “Name of insured Robert Gi|liland,”

allowing Plaintiff to automatically debit her Bank of America checking account each month

2

for the policy premium. ld. at 9. Plaintiff’s agent and LeClaire also signed a “Conditiona|
Receipt Agreement” acknowledging that the agent had received the “Pre-Authorized
Withdrawal Agreement” form for $139.50 per month on the policy. /d. at 8.

On November 14, 2001, Gilliland and LeClaire signed an “Amendment to
Application” form regarding “Name of insured Robert Gil|iland - Policy DT0084888.” /d.
at 14. Gilliland signed on the line designated for “Signature of The lnsured(s),” and
LeClaire signed on the line designated for “Signature of Adult Applicant/Owner(s) (if other
than lnsured).” /d. This amendment does not provide her social security number or
identify her relationship to the insured. The amendment further provides that “the
changes shown above shall be an amendment to and form a part of the application and
the policy.” /d. The only change above that line is an increase in the premiums /d.
LeClaire signed the amendment below the space indicated for changes. /d.

Also on November 14, 2001, LeClaire executed a second “Pre-Authorization
Withdrawal Agreement,” authorizing Plaintiff to deduct $139.50 per month in premiums
from her Sharonview Federal Credit Union checking account ld. at 35. On November
26, 2001, Plaintiff issued the policy. ld. at 12. The policy identifies Robert Gilliland as
owner on the declarations page. ld. The policy identifies LeClaire as the beneficiary. /d.

at15.

On January 28, 2002, a decree of separate maintenance and support with respect
to Gilliland and LeClaire was issued by the Cherokee County Family Court. 2 ECF No. 1-
2` The Family Court entered a divorce decree on August 20, 2003. ECF No. 1-3.

On Apri| 15, 2003, LeClaire telephoned Plaintiff and requested a Transfer of
0wnership form. ECF No. 46~1 at 1-2. The form was addressed to Gilliland and mailed
to LeClaire’s address ld. at 3. Gilliland’s signature was required to complete the form,
but the form was never returned to Plaintiff. Plaintiff made periodic annual reports that
were addressed to Gilliland and included “important policyowner notice[s]". See, e.g.,
ECF No. 35-2 at 40. lt was undisputed at trial that these notices were sent to LeClaire’s
address. lt appears that LeClaire paid all premiums for the policy from November 2001
until Gilliland’s death in July 2016.

CONCLUSIONS OF LAW

Section 62-2-507 of the South Carolina Code was amended in 2013 and now
provides that:

(c) Except as provided by the express terms of a
governing instrument, a court order, or a contract
relating to the division of the marital estate made
between the divorced individuals before or after the

marriage, divorce or annulment, the divorce or
annulment of a marriage:

(1) revokes any revocable:

(i) disposition or appointment of property or
beneficiary designation made by a divorced

 

2 The Family Court order notes that LeClaire requested a decree of separate
maintenance and support on November13, 2001.

4

individual to the divorced individua|’s former
spouse in a governing instrument;

A “governing instrument” is defined as

[A]n instrument executed by the divorced individual before the
divorce or annulment of the individual’s marriage to the
individual’s former spouse including, but not limited to wilis,
revocable inter vivos trusts, powers of attorney, life insurance
beneficiary designations annuity beneficiary designations,
retirement plan beneficiary designations and transfer on death
accounts

S.C. Code Ann. § 62-2-507(a)(4).

By Order issued July 2, 2018, the Honorable A. l\/larvin Quatt|ebaum, District Judge
for the District of South Carolina, found that the statute is applicable to the present action.
ECF No. 51. Accordingly, the question to be resolved is whether LeClaire is an
irrevocable beneficiary. The policy states that “An irrevocable Beneficiary is one whose
consent is needed to change the Beneficiary.” ECF No. 35-2 at 20. LeClaire argues that
because she was made a co-owner by the November14,2001,amendment, her consent
was needed to change the beneficiary; according|y, she contends that she is an
irrevocable beneficiary. The Court disagrees

“lnsurance policies are subject to general rules of contract construction.” S/oan
Consfr. Co., /nc. v_ Cent. /\/at’/ /ns. Co. of Omaha, 236 S.E.2d 818, 819 (S.C. 1977). |n
construing a document such as the contract at issue in this case, it is well settled that the
court is required to ascertain the intention of the parties from the four corners of the
document See McPherson v. J.E. Sirr/'ne & Co.1 33 S.E.2d 501, 510 (S.C. 1945) (“‘|n

construing and determining the effect of a written contract, the intention of the parties and

5

the meaning are gathered primarily from the contents ofthe writing itseif, or, as otherwise
stated, from the four corners of the instrument.”’ (quoting 17 C.J.S. Contracts § 296)).

The Court finds that it was not the intention of the parties that the November 14,
2001, amendment operate to add LeClaire as an owner of the policy in light of the fact
that the parties separated on or before November 13, 2001, as evidenced by LeClaire’s
request for separate maintenance and support l\/loreover, if it had been the parties’
intention to add LeClaire as an owner, one or both would have raised the issue during the
family court matter, specifically, on or before the decree of separate maintenance and
support was entered on January 16, 2002, wherein the parties entered into an agreement
as to marital property and debt. This conclusion is buttressed by the fact that the decree
specifically provides for Gilliland's workers compensation settlement as a conditional
payment source for LeClaire. See ECF No. 39-2 at 50-51. The Court concludes that
Gil|i|and or LeClaire would have sought to have the policy used for the same purpose;
however, Gilliland’s failure to mention or inquire about the policy leads to the conclusion
that he was not aware that the policy had been issued. lt appears that LeClaire kept the
policy’s existence from him in that the initial policy and all subsequent communications
were sent to her address and she took no action to advise him or change the address for
the correspondence

Further, pursuant to the plain language of the policy, Gi|liland was the sole owner
of the policy. LeClaire is not a co-owner and, therefore, is not an irrevocable beneficiary

for purposes of S.C. Code Ann. § 62-2-507. Accordingly, her designation as beneficiary

was revoked. |n the absence of a named beneficiary, the default beneficiary is the estate
of Robert Gi|liland.3
ORDER AND CONCLUS|ON

For the foregoing reasons, the court hereby orders that the Clerk of this Court
disburse from its Registry ali funds deposited by Protective l_ife insurance Company,
together with accrued interest thereon, minus the Clerk`s fee for handling the funds as
authorized by the Judiciai Conference of the United States and as set by the Director of
the Administrative Office of the United States Courts, and minus the sum of $6,149.60
which has previously been dispersed to pay P|aintiff’s reasonable attorneys’ fees and
costs, to the estate of Robert Gilli|and.

The parties are hereby advised that any party wishing to appeal this court's
decision must file a notice of appeal with the Clerk of this court within thirty days of the
entry of this order_ lf an appeal is taken, that portion of this order authorizing the

disbursement of funds shall be stayed until the disposition of the appeal.

lT |S SO ORDERED.

        

 

’¢{*é‘””' la ’fl' / 0_,¢;»¢ k 74
Donald C. Coggins,drw.»' h .

United States District Judge
February 14, 2019
Spartanburg, South Carolina

 

3 The Court also notes that LeClaire did not assert in her initial pleadings that the
November 14, 2001 , was intended to act as a change in ownership. See ECF No. 13.

